t c summary opinion united_states tax_court michael t and kathleen l schultheiss petitioners v commissioner of internal revenue respondent docket no 10376-04s filed date michael t and kathleen l schultheiss pro sese michael j proto and debra reale for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue is whether petitioners are entitled to claim dependency_exemption deductions under sec_151 for three children of petitioner michael t schulteiss petitioner at the time the petition was filed petitioners resided in warwick rhode island background this case was submitted fully stipulated pursuant to rule petitioner was previously married to mrs lisa friemark during their marriage petitioner and mrs friemark had three children mas kes and sms children petitioner and mrs friemark were divorced on date pursuant to a final judgment of divorce divorce decree entered by the family court for washington county state of rhode island in accordance with the divorce decree petitioner and mrs friemark were awarded joint legal custody of the minor children mrs friemark was given primary physical custody of the children custodial_parent petitioner and mrs friemark agreed to the following provision for claiming the children as dependents for federal_income_tax purposes that the parties shall share those tax deductions allowable as to the minor children and husband shall be permitted to claim all three children in the event that wife would not benefit from use of a deduction eg if she has not earned sufficient taxable_income the court uses the initials of minor children petitioners filed a federal_income_tax return for tax_year as married_filing_jointly petitioners claimed dependency_exemption deductions for the children mrs friemark also claimed dependency_exemption deductions for the children on a jointly filed federal_income_tax return for tax_year respondent disallowed petitioners’ claimed dependency_exemption deductions and issued a notice_of_deficiency to petitioners on date petitioners filed a timely petition on date petitioner asserts that he is entitled to claim dependency_exemption deductions for the children in any year in which mrs friemark would not benefit from claiming the deductions respondent disagrees discussion a taxpayer may be entitled to claim as a deduction an exemption_amount for each of his or her dependents sec_151 an individual must meet the following five tests in order to qualify as a dependent of the taxpayer support_test relationship or household test citizenship or residency test gross_income_test and joint_return_test sec_151 and sec_152 if the individual fails any of these tests he or she does not qualify as a dependent as to the support_test a taxpayer generally must provide more than half of a claimed dependent’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 in the case of a child of divorced parents if the child is in the custody of one or both of his parents for more than one-half of the calendar_year and receives more than half his support during that year from his parents such child shall be treated for purposes of sec_152 as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year the custodial_parent sec_152 custody is determined by the terms of the most recent decree of divorce or subsequent custody decree and will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs a custodial_parent may release claim to the exemption pursuant to the provisions of sec_152 which provides sec_152 support_test in case of child of divorced parents etc -- exception where custodial_parent releases claim to exemption for the year --a child shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if- - a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent the temporary regulations promulgated with respect to sec_152 provide that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1 4t a q a-3 temporary income_tax regs fed reg date see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir the declaration required under sec_152 must be made either on a completed form_8332 release of claim to exemption for child of temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 divorced or separated parents or on a statement conforming to the substance of form_8332 miller v commissioner supra pincite form_8332 requires a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption id pincite although petitioner and mrs friemark have joint legal custody of the children mrs friemark has physical custody and she is deemed to be the custodial_parent for purposes of sec_152 petitioner as the noncustodial_parent is not entitled to the claimed dependency_exemption deductions unless he complied with the provisions of sec_152 and the regulations thereunder by attaching to his return a written declaration or form_8332 executed by mrs friemark petitioner did not attach such a declaration or form_8332 to his return and accordingly he is not entitled to the dependency_exemption deductions for the children for the taxable_year petitioners further argue that they are entitled to the dependency_exemption deductions because of the terms of the divorce decree which provided that petitioner would be entitled to claim the children as dependents if mrs freimark did not benefit from the use of the deduction we need not and do not consider the contingency described in the divorce decree as described above sec_152 provides that the custodial_parent is entitled to the exemption unless the noncustodial_parent fits within one of the exceptions we previously explained that petitioners do not come within the exception under sec_152 petitioners do not fit within any of the other exceptions for the reasons set forth herein respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent while sec_152 permits a noncustodial_parent to claim an exemption under specific circumstances said section applies only to qualified pre-1985 instruments the divorce decree was entered in
